Citation Nr: 0707636	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension on account of the need 
for aid and attendance of another person or on account of 
being permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran was granted disability pension effective in 
March 2001.

2.  The veteran does not have one disability rated as 100 
percent disabling.

3.  The objective evidence does not show that the veteran is 
totally blind or near totally blind, a patient in a nursing 
home, or bedridden.

4.  The veteran is so nearly helpless as to need regular aid 
and attendance in performing such activities of daily living 
as ambulating and traveling from home, dressing himself, 
keeping himself ordinarily clean and presentable, cooking for 
himself, and protecting himself from the hazards or dangers 
incident to his daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person are met.  38 
U.S.C.A. §§ 1502, 1521, 5307 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352, 4.3 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  In light of the 
favorable decision contained herein, however, that is, the 
granting of the claim, it is clear that sufficient evidence 
was developed in this case in this respect.  To the extent 
that there may be any deficiency of notice or assistance, the 
Board finds that there is no prejudice in proceeding with the 
veteran's claims given the favorable nature of the Board's 
decision. 

The veteran receives a nonservice-connected pension.  
However, a veteran who is receiving such a pension may 
receive it at a higher rate if he is in need of "regular aid 
and attendance."  38 U.S.C.A. § 1521(d).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b). The 
criteria for entitlement to a higher pension based on the 
need for regular aid and attendance include consideration of 
(1) whether the veteran is blind or is so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) the evidence establishes a 
"factual need" for regular aid and attendance.  38 U.S.C.A. 
§ 1502(b); 38 C.F.R. § 3.351(c).

The following criteria should be considered when determining 
if there is a "factual need" for regular aid and attendance:

*	Inability unable to dress or undress himself;
*	Inability to keep himself ordinarily clean and 
presentable;
*	Frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be 
done without aid;
*	Inability to feed himself through loss of 
coordination of upper extremities or through 
extreme weakness;
*	Inability to attend to the wants of nature; and
*	Physical or mental incapacity which requires 
assistance on a regular basis to protect him 
from the hazards or dangers incident to his 
daily environment.

38 C.F.R. § 3.352(a).

It is not necessary that all these disabling conditions be 
found to exist before a favorable rating may be made.  The 
particular personal function which the veteran is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be constant need.  Id.  However, 
it may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires that at least one of the enumerated factors 
be present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

If a veteran is not in need of regular aid and attendance, 
but if he has a single permanent disability rated 100 percent 
disabling under the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17), he is entitled to 
pension benefits at the "housebound" rate if he:

(1) has additional disability or disabilities 
independently ratable at 60 percent or more, 
separate and distinct from the permanent 
disability rated as 100 percent disabling and 
involving different anatomical segments or bodily 
systems; or

(2) is "permanently housebound" by reason of 
disability or disabilities (i.e., the veteran is 
substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to 
the ward or clinical area, and it is reasonably 
certain that the disability or 


disabilities and resultant confinement will 
continue throughout his lifetime).

38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).

At his hearing, the veteran indicated that he was more asking 
for housebound rather than regular aid and attendance.  The 
veteran does not, however, have a single permanent disability 
rated 100 percent disabling.  Thus, it is apparent that the 
basic requirements for special monthly pension on the account 
of being permanently housebound have not been met.  38 
U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d). 

Accordingly, the Board will consider whether the veteran has 
need of regular aid and attendance.  The veteran's current 
disabilities are type II diabetes mellitus (rated as 20 
percent disabling), venous insufficiency of the left lower 
extremity (rated as 60 percent disabling), venous 
insufficiency of the right lower extremity (rated as 20 
percent disabling), a lung condition (rated as 30 percent 
disabling), essential hypertension (rated as 10 percent 
disabling), and coronary artery disease (rated at zero 
percent disabling).  The combined total rating is 90 percent.

There is no evidence that the veteran is a patient in a 
nursing home.  Rather the evidence shows that he lives with 
his son in a private home.  Although the medical evidence in 
the claims holder indicates the veteran has nystagmus and 
myopia, there is no evidence showing that the veteran is 
blind or nearly blind. Thus the first two criteria for 
entitlement to a higher pension rate due to need of regular 
aid and attendance are not met.

Relevant medical records document VA outpatient visits 
between May 2003 and December 2004, as well as examination of 
the veteran in July 2004.  A June 2004 VA treatment note 
indicates that the veteran is so obese and deconditioned that 
he has problems with his activities of daily living and needs 
assistance with bathing, getting into and out of the car, 
etc. and that his daughter does a lot of chores including 
cooking all his meals.  

The veteran underwent a VA examination in July 2004.  The 
examiner indicated that the veteran's main problems are type 
II diabetes mellitus, morbid obesity and venous insufficiency 
of his lower extremities.  The examiner did not describe any 
restrictions of the upper or lower extremities.  The 
examination report indicates that the veteran reported he can 
walk without the assistance of another person for 100 feet.  
The examiner also noted that the veteran drives himself.  The 
examiner certified that the veteran was not in need of daily 
skilled services.

In support of his claim, the veteran submitted two statements 
from his VA health care professional.  The first statement, 
submitted on August 2003, indicates that the veteran is seen 
in primary care for type II diabetes mellitus, coronary 
artery disease, and hypertension, and that he is unable to 
drive due to erratic blood sugar levels which pose a safety 
risk, and, therefore, he has to rely on others for 
transportation.  The second statement submitted in June 2004 
is a completed VDVA Form 10.  This form indicates that the 
veteran's diagnoses are type II diabetes mellitus and 
hypertension, and that he needs assistance in bathing and 
tending to other hygiene needs, especially getting in and out 
of the bathtub, that he cannot leave home without assistance, 
and that he needs help getting in and out of a vehicle.  An 
attached handwritten note indicates that the veteran needs 
assistance with some of his daily hygiene needs including 
bathing as well as support and assistance with cooking meals.

The veteran testified at a hearing before the Board in 
January 2006.  At this hearing the veteran testified that, 
although he could walk 100 feet with a Canadian crutch, he 
could not walk far without any assistance.  He also testified 
that, although the VA examination report indicates that he 
can drive, he has tried driving himself but gets all shaky 
and is unable to drive far.  He related this to his diabetes.  
Thus his daughter, her fiancé and his son drive him wherever 
he needs to go, such as to the store or to doctors' 
appointments.

He further testified regarding his medical conditions, which 
are type II diabetes mellitus, obesity, enlarged heart, 
hypertension, high cholesterol and venous insufficiency of 
the lower extremities.  The veteran testified that he takes 
oral medication for his type II diabetes mellitus, heart 
condition, hypertension and high cholesterol, and that he 
wears support stockings to control edema in his lower 
extremities.  He said that if he does not wear the support 
stockings he gets ulcers on his legs that will not heal.

The veteran testified that he lives with his oldest son who 
assists him in his activities of daily living such as by 
going to the store when he needs something, occasionally 
cooking for the veteran, sometimes doing laundry and changing 
the veteran's bedding, and assisting the veteran in getting 
in and out of the bathtub.  Although the veteran testified 
that he can sometimes do these things himself, he has had 
difficulty in the past.  For example, he testified that he 
had previously fallen in trying to get out of the tub by 
himself, injuring his hip, and he had to have his son help 
him out.  He also said that sometimes his son helps him with 
his clothes and shoes, but that he usually takes care of his 
medications himself, although his son does remind him and 
checks up on him to make sure that he is taken it.

Furthermore the veteran said that one of his daughters, who 
lives in the area, stops in after work to check in on him.  
She also assists him in driving him to the store and to 
doctors' appointments.

After a careful and sympathetic review of the record, the 
Board concludes that the veteran is so nearly helpless as to 
need the regular aid and attendance of another person to 
protect him from the dangers inherent in his daily 
environment ( such as falling in the bathtub) and to assist 
him in his activities of daily living.  The nature and extent 
of the veteran's disabilities indicate that the veteran needs 
substantial assistance in several aspects of his daily life 
and is regularly dependent on others for basic care in such 
things as bathing, dressing, ambulation, transportation, etc.  
To the extent that this finding is accompanied by any doubt, 
it is resolved in favor of the veteran.  See 38 U.S.C.A. § 
5107(b).

For the foregoing reasons, the veteran's appeal is granted.




ORDER

Entitlement to special monthly pension on account of the need 
for aid and attendance of another person is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


